Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina (Reg. No.: 48,544) on 01/13/22.

The Abstract to the application has been amended as follows: 


An imaging device acquires a plurality of viewpoint image signals having different viewpoints from an imaging element. The imaging device selects a subject region within a captured image, and divides the subject region into a plurality of regions. The imaging device performs a correlation operation for each divided region, and calculates an amount of parallax on the basis of one or more extreme positions. In addition, the imaging device calculates distance information of a subject on the basis of the amount of parallax, and calculates a reliability for the distance information. If there are two or more pieces of distance information which are output in the divided region, the imaging device generates a distance histogram using the two or more pieces of distance information based on the reliability.


The Claims to the application has been amended as follows: 

11 (Currently Amended). An imaging device comprising: 
an imaging optical system; 
an imaging element; 
at least one processor and a memory holding a program which makes the processor function as: 
an acquisition unit configured to acquire a plurality of image signals having different viewpoints, 

a parallax amount calculation unit configured to calculate an amount of parallax by performing a correlation operation of the plurality of image signals with respect to a plurality of divided regions divided by the division unit, 
a distance calculation unit configured to calculate distance information of a subject based on the amount of parallax, 
a reliability calculation unit configured to calculate a reliability which is an index for the distance information in the correlation operation, 
a generation unit configured to generate a histogram representing a frequency distribution of the distance information, and 
a control unit configured to perform focus adjustment control on the imaging optical system using focus detection information acquired by the parallax amount calculation unit, 
wherein, if a plurality of pieces of the distance information are present in the divided regions, the generation unit generates the histogram using the plurality of pieces of distance information and the reliability.


4.) Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image processing device comprising 
at least one processor and a memory holding a program which makes the processor function as: 
a parallax amount calculation unit configured to calculate an amount of parallax by performing a correlation operation of the plurality of image signals with respect to a plurality of divided regions divided by the division unit; 
a reliability calculation unit configured to calculate a reliability which is an index for the distance information in the correlation operation; and 
a generation unit configured to generate a histogram representing a frequency distribution of the distance information, 
wherein, if a plurality of pieces of the distance information are present in the divided regions, the generation unit generates the histogram using the plurality of pieces of distance information and the reliability.”

Dependent Claims 2-10 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging device comprising: 
an imaging optical system; 
an imaging element; 
at least one processor and a memory holding a program which makes the processor function as: 
a parallax amount calculation unit configured to calculate an amount of parallax by performing a correlation operation of the plurality of image signals with respect to a plurality of divided regions divided by the division unit, 
a reliability calculation unit configured to calculate a reliability which is an index for the distance information in the correlation operation, 
a generation unit configured to generate a histogram representing a frequency distribution of the distance information, and 
a control unit configured to perform focus adjustment control on the imaging optical system using focus detection information acquired by the parallax amount calculation unit, 
wherein, if a plurality of pieces of the distance information are present in the divided regions, the generation unit generates the histogram using the plurality of pieces of distance information and the reliability.”

Dependent Claim 12 is also allowed due its dependence on allowed independent claim 11.

Regarding independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method which is executed in an image processing device that acquires and processes a plurality of image signals having different viewpoints, the method comprising: 
calculating an amount of parallax by performing a correlation operation of the plurality of image signals with respect to a plurality of divided regions divided in the dividing; 
calculating a reliability which is an index for the distance information in the correlation operation; and 
generating a histogram representing a frequency distribution of the distance information, 
wherein the generating includes, if a plurality of pieces of the distance information are present in the divided region, generating the histogram using the plurality of pieces of distance information and the reliability.”


In regard to independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory recording medium storing a control program of an image processing device that acquires and processes a plurality of image signals having different viewpoints causing a computer to perform each step of a control method of the image processing device, the method comprising: 
calculating an amount of parallax by performing a correlation operation of the plurality of image signals with respect to a plurality of divided regions divided in the dividing; 
calculating a reliability which is an index for the distance information in the correlation operation; and 
generating a histogram representing a frequency distribution of the distance information, 
wherein the generating includes, if a plurality of pieces of the distance information are present in the divided region, generating the histogram using the plurality of pieces of distance information and the reliability.”


The following are the closest prior-art of record:

Koishi (US Pub No.: 2018/0324406A1) discloses a three-dimensional object detection apparatus that includes an input interface and a controller. The input interface accepts input of first and second images having mutual parallax in a first direction. The controller generates a parallax image that uses a pixel value to represent a difference in the first direction between positions of a subject in the first image and in the second image and divides the parallax image into a plurality of partial regions extending along a second direction. For each partial region, the controller segments a distance in the direction towards the subject into a plurality of distance intervals; and calculates, on the basis of a pixel count of pixels belonging to the distance interval, an evaluation value of 

Matsuyama (US Pub No.: 2014/0354781A1) discloses an image capture apparatus derives a frequency distribution of subject distances from captured images, selects a plurality of subject distances based on peaks in the frequency of appearance, and acquires a plurality of captured images whose focus distances are the plurality of selected subject distances, enabling an image focused on a plurality of subjects at different distances to be efficiently obtained. A pupil -divided image acquisition unit generates stereoscopic images having horizontal parallax from the image signals converted to digital signals by the A/D conversion unit. A histogram generation unit  generates a distance histogram indicating the frequency of appearance of pixels for each distance from the range image that is output by the range image generation unit. 

Suzuki et al. (US Pub No.: 2019/0355246A1) disclose a vehicle recognition apparatus according to an embodiment includes one or more hardware processors to: acquire a photographed image obtained by photographing vehicles forming a column of vehicles from an obliquely rearward direction with respect to the column of vehicles; generate a parallax image based on the photographed image; estimate a vanishing point in the parallax image; generate strip regions by dividing a region below the vanishing point in the parallax image in a horizontal direction; calculate a representative parallax for each strip region; extract strip regions efficient in recognizing a vehicle from 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697